Title: Virginia Delegates to Benjamin Harrison, 23 April 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir
Philada. April 23d. 1782

Your Excellency’s favor of the 12th. came to hand yesterday. There is at present no Delegate here from N. Carolina. As soon as one arrives, we shall apprize him of the want of Commissions suggested by you.
The office of the Superintendant of Finance does not contain the information you wish relative to the amount of payments made by the States in the new Continental bills, no regular returns having been yet transmitted thither. As far as the portion of these bills allotted to the use of Congress shall be unissued, as also as far as the requisitions made in them on the States shall be unpaid, they will constitute a charge agst. the States, respectively. But the rate at which they are to be charged is yet to be determined by Congress.
The Delegates have long had it in charge from the Executive to provide a conveyance to Virginia of certain Stores taken on their passage from France & carried into Boston, or if that could not be accomplished, to have them Sold. They lye in the hands of Mr. J. Bradford formerly an Agent for the U. States. We have written various letters to him on the Subject, & recd. various answers without being able to fulfill either of the alternatives. The first indeed has been long relinquished. Our last letter requested him peremptorily to sell the Stores & remit the amount. The inclosed paper No. 1. is his answer, on which we shall await the pleasure of the Executive.
We have again endeavored to obtain from Congress some explicit decision on the territorial cession of Virginia that the assembly may not again be left in uncertainty on that subject. The sickness of the Presidt. which suspended the vote of Maryland furnished a pretext for postponing the business which we judged it prudent to yield to. As soon as he returns to Congress which will probably be in a few days, we shall renew our proposition and continue to urge it till we obtain in some form or other such evidence of the purpose of Congress as will be satisfactory to the State:
Early in the last year a plan was formed by the Courts of Vienna & Petersburg for bringing about a general pacification under their mediation. The preliminary articles which were proposed with this view to the belligerent powers are copied in the inclosed paper No. 2. Congress have just received from the minister o[f] France some informal communications relative to the issue of this pacific experiment. Among them is the answer of the British court given in June last. It explicitly and emphatically re[j]ects that part of the plan which relates to the negotiation between her and the colonies and guaranties the result as incompatible with the relation of sub[j]ects to their so[v]ereign and the essential interests of the empire; alleging at the same time that a great part of the Americans are disposed to return to their held [al]legiance and that such step would furnish the rebel chiefs with fresh means of nourishing the [re]bellion and confirming their usurpe[d] authority. The final answer of the me[diat]ing courts professes great impartiali[ty] and delicacy toward the beligerent partys adheres [to] the expediency of the first plan & hopes that it m[ay] st[ill] become under more favorable circumstances the basis of a general pacification.
We have the honor to be with great esteem and respect Your Excellency’s Obt. & hble. servts.
J. Madison. Jr.Theok. Bland Jr.Jos: Jones.
